DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama (US 20090167407).
As to claim 1, Okuyama’s figure 2 shows a comparator (130), comprising: a first-stage op amp (operational amplifier) circuit (101-104,111), a second-stage op amp circuit (107,108), a bias circuit (109,110), and a clamping circuit (112); wherein the first-stage op amp circuit comprises two voltage input terminals (121,122) and a voltage output terminal (123), wherein the two voltage input terminals input two to-be-compared voltages respectively; wherein the second-stage op amp circuit is connected to the bias circuit and the voltage output terminal of the first-stage op amp circuit; and wherein the clamping circuit connects to the voltage output terminal of the first-stage op amp circuit, and clamps a highest voltage from the voltage output terminal of the first-stage op amp circuit to a preset voltage.
As to claim 2, figure 2 shows that the first-stage op amp circuit further comprises: a first PMOS transistor (101), a second PMOS transistor (102), a third PMOS transistor (111), a first NMOS transistor (103), and a second NMOS transistor (104); wherein a gate of the first PMOS transistor is connected to a first to-be-compared voltage; wherein a gate of the second PMOS transistor is connected to a second to-be-compared voltage; wherein a gate of the third PMOS transistor is connected to the bias circuit, and a drain of the third PMOS transistor is connected to a source of the first PMOS transistor and a source of the second PMOS transistor; wherein a gate and a drain of the first NMOS transistor are short-circuited and connected to a drain of the first PMOS transistor, and a source of the first NMOS transistor is grounded; wherein a gate of the second NMOS transistor is connected to a gate of the first NMOS transistor, and a drain of the second NMOS transistor is connected to a drain of the second PMOS transistor as the voltage output terminal of the first-stage op amp circuit; and wherein a source of the second NMOS transistor is grounded.
As to claim 6, figure 2 shows that the second-stage op amp circuit further comprises: a fourth PMOS transistor (107) and a third NMOS transistor (108); wherein a gate of the fourth PMOS transistor is connected to the bias circuit; wherein a gate of the third NMOS transistor is connected to the voltage output terminal of the first-stage op amp circuit; wherein a drain of the third NMOS transistor is connected to a drain of the fourth PMOS transistor as a voltage output terminal of the second-stage op amp circuit; and wherein a source of the third NMOS transistor is grounded.
As to claim 7, figure 2 shows that the bias circuit comprises: a fifth PMOS transistor (110) and a current source (109); wherein a gate of the fifth PMOS transistor is connected to the first-stage op amp circuit and the second-stage op amp circuit, and wherein a drain of the fifth PMOS transistor is connected to the current source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20090167407) in view of Tsuzaki (JP 2006352193).
As to claim 3, Okuyama’s figure fails to a clamping circuit connected as claimed.  However, Tsuzali’s figure 1-4 show an operational amplifier circuit having clamping circuit 11, 12, 13 or 14.  Therefore, it would have been obvious to one having ordinary skill in the art to add Tsuzaki’s clamping circuit to Okuyama’s first state operational amplifier circuit for the purpose of reducing error (see Tsuzaki’s abstract).  Therefore, the modified Okuyama’s figure further shows that the clamping circuit comprises a first switch transistor (Tsuzaki’s 13), and wherein a control terminal and a current input terminal of the first switch transistor are connected to the voltage output terminal of the first-stage op amp circuit, and a current output terminal of the first switch transistor is connected to the gate of the second NMOS transistor.
As to claim 4, the modified Okuyama’s figure shows that the first switch transistor comprises an NMOS transistor.
As to claim 5, the modified Okuyama’s figure shows that the clamping circuit further comprises a second diode 112 connected between the first and second stage op-amp.  The figure fails to show the transistor is used for the diode.  However, Tsuzaki’s figures shows that transistors 11 and 13 are used as diodes.  Therefore, it would have been obvious to one having ordinary skill in the art to use diode connected transistor for Okuyama’s diode 112 for the purpose of saving space.  Therefore, the modified Okuyama’s figure further shows a second switch transistor (the modified 112), wherein a control terminal and a current input terminal of the second switch transistor are connected to the voltage output terminal of the first-stage op amp circuit (inherent for diode connected NMOS), wherein the current output terminal of the second switch transistor is connected to a voltage output terminal of the second-stage op amp circuit.
As to claim 8, the modified Okuyama’s figure shows that the clamping circuit comprises a switch transistor (the modified 112), wherein a control terminal and a current input terminal of the switch transistor are connected to the voltage output terminal of the first-stage op amp circuit, and wherein a current output terminal of the switch transistor is connected with a voltage output terminal of the second-stage op amp circuit.
As to claim 9, the modified Okuyama’s figure shows that the switch transistor comprises an NMOS transistor.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20090167407) in view of Tsuzaki (JP 2006352193) and Van Liempd (US 20140176199).
As to claim 10, the modified Okuyama’s figure fails to show the detail of clamping circuit (Tsuzaki’s 11 or 12).  However, Van Liempd’s figures 3a-6b show a low power loss diode circuit.  Therefore, it would have been obvious to one having ordinary skill in the art to use Van Liempd’s diode for Tsuzaki’s diode 11 or 12 in the modified Okuyama’s figure 2 for the purpose of reducing power loss.  Thus, the modified Okuyama’s figure 2 shows that the clamping (the modified Tsuzaki’s 11 0r 12) circuit comprises a switch transistor (Van Liempd’s 301 or 327), wherein a current input terminal of the switch transistor is connected to the voltage output terminal of the first-stage op amp circuit, wherein a control terminal of the switch transistor is connected with a bias voltage of the bias circuit, and wherein a current output terminal of the switch transistor is grounded.
As to claim 11, the modified Okuyama’s figure 2 shows that the switch transistor comprises a PMOS transistor or a PNP type transistor.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842